Exhibit 99.3 Index to Unaudited Pro Forma Consolidating Financial Information Page Kenexa Corporation and Subsidiaries Pro Forma Consolidating Financial Statements (unaudited) P-2 Pro Forma Consolidating Statement of Operations for the nine months ended September 30, 2010 (unaudited) P-3 Pro Forma Consolidating Statement of Operations for the year ended December 31, 2009 (unaudited) P-4 Notes to Pro Forma Consolidating Financial Statements (unaudited) P-5 P-1 Kenexa Corporation and Subsidiaries Pro Forma Consolidating Financial Statements (Unaudited) The unaudited pro forma consolidated Statement of Operations for the year ended December31, 2009 is presented as if the Company’s acquisition of Salary.com had occurred on January1, 2009. The actual date of the Salary.com acquisition was October 1, 2010. The unaudited pro forma consolidated Statement of Operations for the nine months ended September 30, 2010, is presented as if the Company’s acquisition of Salary.com had occurred on January1, 2010. The pro forma consolidating financial statements do not purport to represent what the Company's financial position or results of operations would have been assuming the completion of the Company's acquisition of Salary.com, nor do they purport to project the Company's financial position or results of operations at any future date or for any future period. These pro forma consolidating financial statements should be read in conjunction with: (a) the Company's Form 10-K for the period ended December 31, 2009 filed on March 16, 2010 (b) the Company's Form 8-K filed on October 1, 2010. P-2 Kenexa Corporation and Subsidiaries Pro Forma Consolidating Statement of Operations For the nine months ended September 30, 2010 (In thousands, except share and per share data) (Unaudited) Salary.com (A) Kenexa (B) Pro Forma Adjustments F/N Pro Forma Revenues: Subscription $ $ $ Other Total revenues Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative ) C Research and development Depreciation and amortization D Goodwill impairment charge — Restructuring charge — Total operating expenses (Loss) income from operations ) ) ) Interest income (expense) — ) E ) Loss on change in fair market value of investments including ARS and put option, net and sale of municipal bonds — ) ) Other expense ) — ) (Loss) income before income tax ) ) ) Income tax expense ) ) ) Net (loss) income $ ) $ $ ) $ ) Income allocated to noncontrolling interests — ) ) Accretion associated with variable interest entity — ) ) Discontinued operations — Net (loss) income allocable to common shareholders $ ) $ $ ) $ ) Basic net income (loss) per share $ $ ) Weighted average shares used to compute net income (loss) allocable to common shareholders per share – basic Diluted net income (loss) per share $ Weighted average shares used to compute net income (loss) allocable to common shareholders per share – diluted P-3 Kenexa Corporation and Subsidiaries Pro Forma Consolidating Statement of Operations For the year ended December 31, 2009 (In thousands, except share and per share data) (Unaudited) Salary.com (A) Kenexa (B) Pro Forma Adjustments F/N Pro Forma Revenues: Subscription $ $ Other Total revenues Cost of revenues Gross profit Operating expenses: Sales and marketing General and administrative ) C Research and development Depreciation and amortization D Goodwill impairment charge — Restructuring charge — Total operating expenses Loss from operations ) Interest expense — ) ) E ) Loss on change in fair market value of investments including ARS and put option, net and sale of municipal bonds — ) ) Other expense ) — ) Loss before income tax ) Income tax expense ) ) ) Net loss $ ) $ ) $ ) $ ) Income allocated to noncontrolling interests — ) ) Net loss allocable to common shareholders $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares used to compute net loss allocable to common shareholders per share – basic and diluted P-4 Kenexa Corporation Notes to Pro Forma Consolidating Financial Statements (continued) (Unaudited) Notes to Pro Forma Consolidating Statement of Operations for the nine months ended September 30, 2010. (A) To reflect the consolidated historical statement of operations of Salary.com for the nine months ended September 30, 2010. (B) To reflect the consolidated historical statement of operations of the Company for the nine months ended September 30, 2010, as reported. (C) To reflect reduced outside board of director fees and professional fees incurred in connection with the acquisition. (D) To reflect the amortization of intangible assets (per the allocation of the estimated purchase price) that would have been recorded in the period, using a useful life of three to twelve years.The amortization is subject to revision based upon the completion of the purchase price allocation study. (E) To reflect the Company’s borrowings under the Credit Agreement at LIBOR plus 225 basis points or the Base Rate, as defined, plus 125 basis points. Interest on LIBOR borrowings is calculated on an actual/360day basis and is payable the earlier of quarterly or on the last day of each interest period.The base interest rate at September 30, 2010 was 4.5%. Notes to Pro Forma Consolidating Statement of Operations for the year ended December31, 2009. (A) To reflect the consolidated historical statement of operations of Salary.com for the twelve months ended December 31, 2009. (B) To reflect the consolidated historical statement of operations of the Company for the year ended December 31, 2009, as reported. (C) To reflect reduced outside board of director fees. (D) To reflect the amortization of intangible assets (per the allocation of the estimated purchase price) that would have been recorded in the period, using a useful life of three to twelve years.The amortization is subject to revision based upon the completion of the purchase price allocation study. (E) To reflect the Company’s borrowings under the Credit Agreement at LIBOR plus 225 basis points or the Base Rate, as defined, plus 125 basis points. Interest on LIBOR borrowings is calculated on an actual/360day basis and is payable the earlier of quarterly or on the last day of each interest period.The base interest rate at September 30, 2010 was 4.5%. P-5
